LIVINGSTON, Chief Justice.
This is an appeal from a judgment of the Circuit Court of Madison County, Alabama, granting the state’s motion to dismiss the petition, as amended, of Lonnie Warden, who petitioned the trial court for a writ of error coram nobis.
The cause is affirmed on the authority of Ex parte Seals, 271 Ala. 622, 126 So.2d 474, cert. den. 366 U.S. 954, 81 S.Ct. 1909, 6 L.Ed. 2d 1246; Ex parte Fewell, 261 Ala. 246, 73 So.2d 558; Ex parte Gammon, 255 Ala. 502, 52 So.2d 369; Ex parte Taylor, 249 Ala. 667, 32 So.2d 659; Johnson v. Williams, Warden, 244 Ala. 391, 13 So.2d 683; Stephens v. State, 36 Ala.App. 57, 52 So.2d 169; 24 C.J.S. Criminal Law § 1606 et seq.
Affirmed.
SIMPSON, MERRILL and HARWOOD, JJ., concur.